

113 HR 3242 IH: To amend the Internal Revenue Code of 1986 to extend the election to treat the cost of qualified film and television productions as an expense which is not chargeable to capital account.
U.S. House of Representatives
2013-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3242IN THE HOUSE OF REPRESENTATIVESOctober 3, 2013Ms. Titus introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend the election to treat the cost of qualified film and television productions as an expense which is not chargeable to capital account.1.Two-year extension of special expensing rules for certain film and television productions(a)In generalSubsection (f) of section 181 of the Internal Revenue Code of 1986 is amended by striking December 31, 2013 and inserting December 31, 2015.(b)Effective dateThe amendment made by this section shall apply to productions commencing after December 31, 2013.